Concurring and Dissenting Opinion by
Mr. Justice Manderino :
I concur in the majority’s finding of guilt on the charges of attempting to solicit perjury and of improperly advancing living expense money to clients. My concurrence on the latter charge is based solely on the evidence indicating that the purpose of one “loan” was not simply to enable an indigent client to withstand the rigors of a possibly protracted litigation, but was designed to (and did) influence the client— who had already retained other counsel — to dismiss his attorney and retain appellant. I concur in the court’s finding that appellant failed to comply with Philadelphia Court Rule 202, regarding the filing of contingent fee agreements, but I do so for reasons not discussed in the majority opinion. These reasons will be explained later in this opinion.
I dissent from the finding of guilt for making advances to clients in those cases where the advances were made after the persons had become appellant’s clients. I dissent from the finding of guilt on the charges of filing false contingent • fee agreements because the evidence is insufficient to sustain the charge.
I also dissent from the court’s finding of guilt for “solicitation.” NAACP v. Button, 371 U.S. 415, 9 *453L.Ed.2d 405, 88 S. Ct. 328 (1963), held that the National Association for the Advancement of Colored People, its members, and lawyers had a right to associate for the purpose of assisting persons who seek legal redress for infringement of their rights. The State could not under its power to regulate the legal profession prohibit such associations simply by labeling it as improper “solicitation.” The court emphasized that “solicitation” is within the area of freedoms protected by the First Amendment: “We meet at the outset the contention that ‘solicitation’ is wholly outside the area of freedoms protected by the First Amendment. To this contention there are two answers. The first is that a state cannot foreclose the exercise of constitutional rights by mere labels. The second is that abstract discussion is not the only species of communication which the Constitution protects; the First Amendment also protects vigorous advocacy, certainly of lawful ends, against governmental intrusion.” Id. at 429, 9 L.Ed.2d at 415-16.
Although NAACP v. Button, supra; United Mine Workers of America v. Illinois State Bar Association et al., 389 U.S. 217, 19 L.Ed.2d 426, 88 S. Ct. 353 (1967); Brotherhood of Railroad Trainmen v. Virginia ex rel. Virginia State Bar, 377 U.S. 1, 12 L.Ed.2d 89, 84 S. Ct. 1113 (1964); United Transportation Union v. State Bar of Michigan, 401 U.S. 576, 28 L.Ed.2d 33, 91 S. Ct. 1076 (1971), have addressed themselves to the issue of collective activity designed to apprise potential clients of their legal rights there is no reason to believe that the scope of the First Amendment protections depends on whether the individual being solicited is in the company of his friends and associates.
The record in this case does not indicate that appellant ever paid money in exchange for recommendations by those who allegedly acted as “runners” for him. Such activity would involve a fraud on the con*454sumer who accepted that kind of a “solicitation.” The state undoubtedly has a substantial interest in protecting the public from fraud and other abuses likely to result if lawyers are given unrestrained freedom to solicit. However, the state’s infringement on First Amendment association rights must be narrowly drawn. Any restriction of First Amendment rights must be limited to the minimum extent needed to prevent the abuses at which the regulation is directed. The fatal defect of the disciplinary code’s advertising and solicitation rules is that it indiscriminately prohibits all advertising and solicitation by members of the bar. The prevention of the abuses of a few, who might be unscrupulous in their use of such rights, cannot justify a blanket prohibition.
I believe that Philadelphiai Court Rule 202, as now worded, violates the equal protection clause of the Fourteenth Amendment. Rule 202(f) requires that contingent fee agreements in death and personal injury actions, workmen’s compensation claims, or land condemnation proceedings be filed with the Prothonotary. By failing to require filing of all contingent fee agreements between an attorney and client, the rule offends the constitution.
Contingent fee agreements have long been the subject of concern to the courts. They have been subjected to careful scrutiny to see that no unfair advantage is taken of the clients’ position or lack of knowledge. Chester County v. Barber, 97 Pa. 455 (1881). The object of such court scrutiny is to prevent injury to the client, to proscribe a relationship subject to abuse by the attorney. The cases considering the validity of contingent fee agreements make no distinction as to the subject matter of the litigation taken pursuant to the agreement. Likewise, Rule 202 of the Pennsylvania Rules of Civil Procedure, in requiring contingent fee agreements to be in writing, applies to *455all contingent fee agreements regardless of the kind of claim or case.
The potential for abuse is present in all contingent fee agreements between a lawyer and client. It is not peculiar to personal injury, workmen’s compensation, or land condemnation suits. Rule 202(f) unreasonably discriminates between the named cases and other contingent fee agreements, and, as such, is unconstitutional. I believe, however, that the offensive provision is severable and can be stricken from the Rule. The Rule would then require that all contingent fee agreements be filed. I therefore concur that appellant’s failure to comply with the rule warranted the court’s finding of guilt for such failure to comply.
I would remand for reconsideration of the discipline.